


117 S1063 IS: Jeanette Acosta Invest in Women’s Health Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1063
IN THE SENATE OF THE UNITED STATES

March 25, 2021
Mrs. Murray (for herself, Mr. Van Hollen, Ms. Baldwin, Mr. Wyden, Mr. Merkley, Mr. Blumenthal, Ms. Klobuchar, Mrs. Gillibrand, Mrs. Shaheen, Mr. Booker, Ms. Rosen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide women with increased access to preventive and life-saving cancer screening.


1.Short titleThis Act may be cited as the Jeanette Acosta Invest in Women’s Health Act of 2021. 2.PurposeIt is the purpose of this Act to provide women with increased access to preventive and life-saving cancer screening, including clinical breast exams and cervical, ovarian, uterine, vaginal, and vulvar cancer screening, provided by leading women’s health care providers who—
(1)serve populations most at risk; and (2)play an outsized role in the prevention and detection of cancer in order to serve the goal of increasing access to quality health screenings, care, and services, reducing health care disparities and mortality rates among low-income women and women of color, decreasing health care spending, and expanding health literacy, access, and education about the benefits of regular preventive cancer screening for women.
3.FindingsCongress finds as follows: (1)Breast cancer is the leading cause of cancer death in women under the age of 54, and the American Cancer Society recommends that women in their 20s and 30s have a clinical breast exam at least every 3 years.
(2)Ovarian cancer causes more deaths than any other cancer of the female reproductive system, but it accounts for only about 3 percent of all cancers in women. (3)The cancers that most frequently impact women include breast, uterine, ovarian, and cervical cancer, and there were 341,171 new cases of these cancers in 2017.
(4)Rates of incidence and death for gynecologic cancers by race and ethnicity show that, while for some cancers, like ovarian cancer, the rates of incidence and death are similar among all races, for other cancers, like cervical cancer, women of color have disproportionate incidence and mortality rates. While the incidence of uterine cancer is similar for White women and Women of Color, rates of death for uterine cancer are 2 times higher for Black women than for White women. (5)Cervical cancer incidence and mortality rates are higher for women living in rural and underserved regions in the United States. Women living in these areas face unique barriers in accessing reproductive health care services to prevent and treat cervical cancer, including a lack of practicing gynecologists in rural areas and challenges around transportation to preventive and follow-up appointments.
(6)Prevention and cancer screening are the best approaches to protecting women from cancer and ensuring early detection and life-saving treatment. Many deaths from breast and cervical cancers could be avoided if cancer screening rates and diagnostic care and services increased among women at risk. Deaths from these cancers occur disproportionately among women who are uninsured or underinsured. (7)Due to enhanced screening, cervical cancer, which used to be the leading cause of cancer death for women in the United States, is now a much more preventable and treatable cancer. It is also highly curable when found and treated early.
(8)Increased access to education, information, including information on the human papillomavirus vaccine, and preventive cancer screening increase women’s ability to survive cancer. (9)While more than 15 percent of cases of cervical cancer are found in women over the age of 65, it becomes less likely that women are tested for cervical cancer ever or within the previous 5 years as their age increases.
(10)Women’s health care providers that are primarily engaged in family planning services, such as Planned Parenthood health centers, provide necessary screening tests, education, and information to women, especially women of color who face the highest risks of breast cancer and other gynecologic cancers. (11)Access to preventive gynecological screening is also critical for transgender men who have comparable rates of susceptibility to cervical cancer as cisgender women, but often have less access to preventive screenings.
(12)Discrimination and racism in health care continues to contribute to disparate rates of gynecological cancer in non-White women. Black, Indigenous, and other Women of Color die at higher rates from cervical cancer than White women, even though fewer women overall die from cervical cancer. (13)Black women with endometrial cancer often receive surgery less often than White women and are more likely to be diagnosed at an advanced stage of the disease, contributing to disparities in mortality in Black women.
4.Strengthening access to cancer screening for women
(a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317P the following:  317P–1.Grants for women’s health care providers (a)In generalThe Secretary is authorized to make grants and to enter into contracts with public or nonprofit private entities to expand preventive health services, as provided for in the Preventive Services Guidelines of the Health Resources and Service Administration that were in effect on October 30, 2017, with an emphasis on increasing access to critical, life-saving cancer screening, Pap tests, human papillomavirus vaccination, and diagnostic tests for women with cancer symptoms, particularly Women of Color.
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2022 through 2024.. (b)FundingThere is authorized to be appropriated to carry out programs related to breast and gynecologic cancers under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and title X of the Public Health Service Act (42 U.S.C. 300 et seq.), and the National Breast and Cervical Cancer Early Detection Program, such sums as may be necessary for each of fiscal years 2020 through 2023.
5.Expand cancer screening provider trainingPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended by section 4, is further amended by inserting after section 317P–1 the following:  317P–2.Women’s health care providers demonstration training project (a)Establishment of programThe Secretary shall establish a demonstration program (referred to in this section as the program) to award 3-year grants to eligible entities for the training of physicians, nurse practitioners, and other health care providers related to life-saving breast and gynecologic cancer screening for women.
(b)PurposeThe purpose of the program is to enable each grant recipient to— (1)provide to licensed physicians, nurse practitioners, and other health care providers, through clinical training, education, and practice, the most up-to-date clinical guidelines, research, and recommendations adopted by the United States Preventive Services Task Force in the area of preventive cancer screening for breast and gynecologic cancers;
(2)establish a model of training for physicians, nurse practitioners, and other health care providers that specializes in women’s health care, with a specific focus on breast and gynecologic cancer screening, that may be replicated nationwide;  (3)train physicians, nurse practitioners, and other health care providers to serve rural and underserved communities, low-income communities, and communities of color in breast and gynecologic cancer screening; and
(4)provide implicit bias, cultural competency, and patient-centered communication training covering the ways in which structural racism and discrimination manifest within the medical field and perpetuate racial disparities in gynecologic cancer incidence and death rates and how to communicate with patients through a knowledgeable and culturally empathetic lens. (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be—
(1)an entity that receives funding under section 1001; (2)an essential community provider, as defined in section 156.235 of title 45, Code of Federal Regulations (or any successor regulations), that is primarily engaged in family planning;
(3)an entity that furnishes items or services to individuals who are eligible for medical assistance under title XIX of the Social Security Act; or (4)an entity that, at the time of application, provides cancer screening services under the National Breast and Cervical Cancer Early Detection Program of the Centers for Disease Control and Prevention..
6.Study and report to Congress on increased cancer screening for women
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall conduct a study (and periodically update such study) on increased access to women’s preventive life-saving cancer screening across the United States, and, not later than January 1, 2025, and every 5 years thereafter, the Secretary shall submit a report to Congress on such study. (b)ContentsThe study and reports under subsection (a) shall include—
(1)a 50-State analysis of breast and gynecologic cancer rates among women, including by geographic area, income, employment status, race, ethnicity, and status of insurance coverage; (2)a 50-State analysis of cancer screening provided by women’s health care providers, including clinical breast exams, other screening for breast cancer, and screening for cervical cancer, ovarian cancer, and other gynecologic cancers;
(3)an analysis of the awareness and availability of breast, cervical, ovarian, and other gynecological cancer screening options for women with disproportionate rates of gynecological cancers, including African-American women, Hispanic and Latina women, women living in rural and underserved areas, and other disproportionately impacted groups, according to the 50-State analyses described in paragraphs (1) and (2); (4)an analysis of how structural racism impacts access to cancer screening services, its correlation to the development of breast, cervical, ovarian, and other gynecological cancers, and how it exacerbates health care disparities for African-American, Hispanic and Latina women, and other Women of Color;
(5)in consultation with the Comptroller General of the United States, estimated Federal savings achieved through early detection of breast and gynecologic cancer; (6)an analysis of how access to health care providers trained under the program described in section 317P–2 of the Public Health Service Act, as added by section 5, in comparison to other health care providers, increased early detection of cancer and quality of cancer care for women who are less likely to receive care, including African-American women, Hispanic and Latina women, older women, uninsured and underinsured women, and women living in rural and underserved areas;
(7)recommendations by the Secretary with respect to the need for continued increased access to women’s health care providers, such as the entities described in section 317P–2(c) of the Public Health Service Act, as added by section 4, who provide preventive care, including life-saving cancer screening; and (8)recommendations for increasing screening rates for women who are less likely to be screened or treated for breast, cervical, ovarian, and other gynecological cancers, including African-American women, Hispanic and Latina women, older women, uninsured and underinsured women, and women living in rural and underserved areas.
7.Demonstration project on co-testing for human papillomavirus and cervical cancerPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended by section 5, is further amended by inserting after section 317P–2 the following:  317P–3.Demonstration project on co-testing for human papillomavirus and cervical cancer (a)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the Administrator of the Health Resources and Services Administration, shall establish a 2-year demonstration project on increasing the co-testing of human papillomavirus and cervical cancer screenings to develop models for increasing the rates of co-testing among women with disproportionate rates of cervical cancer, including African-American and Hispanic and Latina women.
(b)Use of fundsEntities receiving funds under this section shall use such funds to— (1)increase access to co-testing of human papillomavirus and cervical cancer among patients with disproportionate rates of cervical cancer, including African-American and Hispanic and Latina women;
(2)support culturally and linguistically appropriate delivery models to such patients, including through the provision of interpretation services; or (3)provide other services to improve health outcomes with respect to such patients.
(c)PrioritizationPriority for funding available under this section shall be given to entities serving low-income, uninsured, and medically underserved populations or populations with historically low rates of such co-testing, such as older women. (d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be an entity described in section 317P–2(c)..

